           Case 3:18-cr-00115-JAM Document 128 Filed 01/27/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                            District of Connecticut
 UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE


                 v.                                           CASE NO. 3:18-cr-00115-JAM-1
                                                              USM NO: 25714-014
 Michael Worthington
                                                              Douglas P. Morabito
                                                              Assistant United States Attorney


                                                              Richard A. Reeve
                                                              Defendant’s Attorney



THE DEFENDANT: pled guilty to Count1 of the Indictment.

Accordingly, the defendant is adjudicated guilty of the following offense(s):

           Title & Section                   Nature of Offense                  Offense Concluded                   Count(s)


                                               Bank Robbery                       January 2017                            1
      18 U.S.C. § 2113(a) and 2




The following sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total of
time served on Count 1.

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a total term of 3 years on Count 1.
The Mandatory and Standard Conditions of Supervised Release as attached are imposed. In addition, the following
Special Conditions are imposed:

(1) The defendant shall pay any restitution that is imposed by this judgment, in the amount of $500, in a lump sum
immediately. If you are unable to pay the full balance in a lump sum, any remaining balance is payable at a rate of not
less than $50 per month or 10% of your gross monthly income, whichever is greater. The monthly payment schedule
may be adjusted based on the defendant ability to pay as determined by the probation officer and approved by the
Court.
(2) The defendant shall participate in a program recommended by the United States Probation Office and approved
by the Court for mental health treatment. The defendant shall follow the rules and regulations of that program. The
probation officer, in consultation with the treatment provider, will supervise your participation in the program. The
defendant shall pay all or a portion of costs associated with treatment based on your ability to pay as recommended
by the probation officer and approved by the Court.
           Case 3:18-cr-00115-JAM Document 128 Filed 01/27/20 Page 2 of 4



(3) The defendant shall participate in a program recommended by the United States Probation Office and approved
by the Court for inpatient or outpatient substance abuse treatment and testing. The defendant shall follow the rules
and regulations of that program. The probation officer will supervise your participation in the program. The defendant
shall pay all or a portion of costs associated with treatment based on the defendant ability to pay as recommended by
the probation officer and approved by the Court.

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments (as follows) or (as
noted on the restitution order).

 Special Assessment:             $100.00 on Count 1 to be paid immediately.
 Fine:                           $
 Restitution:                    $ 500.00 in case 3:18cr37(JAM) to be joint and several with the respect to the co-defendant.
                                 Subject to revision under government’s statutory right to amend. Court’s waives interest on the
                                 restitution. See special conditions of supervised release as to restitution. Restitution order to follow.

It is further ordered that the defendant will notify the United States Attorney for this district within 30 days of any
change of name, residence or mailing address until all fines, restitution, costs and special assessments imposed by
this judgment, are paid.

JUDICIAL RECOMMENDATION(S) TO THE BUREAU OF PRISONS




                                                                                            January 17, 2020
                                                                                            Date of Imposition of Sentence




                                                                                              /s/   Jeffrey A. Meyer
                                                                                            United States District Judge
                                                                                            Date: January 27, 2020
             Case 3:18-cr-00115-JAM Document 128 Filed 01/27/20 Page 3 of 4



                                     CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated () Mandatory Conditions are imposed:

                                                    MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
         substance abuse. (check if applicable)

(4)  You must make restitution in accordance with 18 U.S.C.§§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
(5)  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(6) ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
        work, are a student, or were convicted of a qualifying offense. (check if applicable)
(7) ☐ You must participate in an approved program for domestic violence. (check if applicable)


                                                      STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.


(1)    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
(2)    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
(3)    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
(4)    You must answer truthfully the questions asked by your probation officer.
(5)    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
(6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
       excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
       job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
       at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
(8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
       the probation officer.
(9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
(11)   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
(12)   You must follow the instructions of the probation officer related to the conditions of supervision.
           Case 3:18-cr-00115-JAM Document 128 Filed 01/27/20 Page 4 of 4



Upon a finding of a violation of supervised release, I understand that the court may (1) revoke supervision and
impose a term of imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

       (Signed)
                  Defendant                                                                  Date



                  U.S. Probation Officer/Designated Witness                                  Date




CERTIFIED AS A TRUE COPY ON THIS DATE: ______________________

By: ___________________________
     Deputy Clerk




RETURN

I have executed this judgment as follows:

Defendant delivered on _______________ to ______________________________ a
__________________________, with a certified copy of this judgment.




                                                                                                       Brian Taylor
                                                                                               Acting United States Marshal

                                                                               By
                                                                                                      Deputy Marshal
